The plaintiff in error, hereinafter *Page 135 
called defendant, was convicted in the county court of Pawnee county on May 1, 1925, on a charge of maintaining a place where intoxicating liquors were kept for the purpose of violating the prohibitory liquor law, and was sentenced to pay a fine of $500 and to be confined in the county jail for a period of six months. Motion for a new trial was overruled and sentence passed on May 2, 1925.
The defendant prepared case-made which was filed in this court on September 2, 1925; petition in error was not filed until September 8, 1925, which is more than 120 days from the date of the judgment. The longest period of time in which an appeal from a misdemeanor may be lodged in this court is 120 days. Fuhr v. State, 31 Okla. Crim. 409, 239 P. 679, and authorities cited.
The attempted appeal is dismissed.